Citation Nr: 1107321	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  05-38 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic right knee 
disorder to include osteochondritis dissecans and post-traumatic 
tricompartmental arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from March 24, 1970 to May 22, 
1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Houston, 
Texas, Regional Office (RO), which, in pertinent part, denied 
service connection for a right knee disorder to include 
osteochondritis and degenerative joint disease.  In September 
2008, the Board remanded the Veteran's claim to the RO.  In July 
2010, the Board again remanded the Veteran's claim to the RO for 
additional action.  


FINDING OF FACT

The Veteran's chronic right knee osteochondritis dissecans and 
post-traumatic tricompartmental arthritis is presumed to have 
been incurred during active service.  


CONCLUSION OF LAW

Chronic right knee osteochondritis dissecans and post-traumatic 
tricompartmental arthritis were incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

In this decision, the Board grants service connection for chronic 
right knee osteochondritis dissecans and post-traumatic 
tricompartmental arthritis.  Such action represents a complete 
grant of the benefits sought on appeal.  Therefore, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  

II.  The Merits of the Claim

The Veteran contends that he currently suffers from a chronic 
right knee disorder as a result of his time in active duty 
service.  

Governing Law and Regulations

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

A veteran who served after December 31, 1946 is presumed to be in 
sound condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at entrance 
into service or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2010).  

The United States Court of Appeals for Veterans Claims has 
clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the later-complained- 
of disability was not detected.  See Bagby 
[v. Derwinski, 1 Vet. App. 225, 227 
(1991)].  The regulation provides expressly 
that the term "noted" denotes "[o]nly 
such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), 
and that "[h]istory of preservice existence 
of conditions recorded at the time of 
examination does not constitute a notation 
of such conditions," 38 C.F.R. § 3.304(b) 
(1) (1993).  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994).  See also Cotant v. 
Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit has held that:

In view of the legislative history and the 
language of section 1111, we hold that the 
government must show clear and unmistakable 
evidence of both a preexisting condition 
and a lack of in-service aggravation to 
overcome the presumption of soundness for 
wartime service under section 1111.  

The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no preexisting 
condition is noted upon entry into service, 
the Veteran is presumed to have been sound 
upon entry.  The burden then falls on the 
government to rebut the presumption of 
soundness by clear and unmistakable 
evidence that the Veteran's disability was 
both preexisting and not aggravated by 
service.  The government may show a lack of 
aggravation by establishing that there was 
no increase in disability during service or 
that any "increase in disability [was] due 
to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the Veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under section 
1111, the Veteran's claim is one for 
service connection.  This means that no 
deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).  

In a 2003 precedent opinion, the General Counsel of VA directed 
that in order to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 
38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The Federal 
Circuit has clarified that lay evidence can be competent and 
sufficient to establish a diagnosis or etiology when (1) a lay 
person is competent to identify a medical condition; (2) the lay 
person is reporting a contemporaneous medical diagnosis, or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  




Analysis

The report of the Veteran's March 1970 physical examination for 
service entrance makes no reference to a right knee disorder or 
other abnormality.  Therefore, the Veteran is entitled to the 
presumption of soundness as to a right knee disorder.  

Given this fact, it is therefore necessary to determine whether 
the presumption of soundness is rebutted by clear and 
unmistakable evidence that the Veteran's chronic right knee 
disorder was both preexisting and not aggravated by active 
service.  The Veteran's service treatment records reflect that he 
was seen for right knee complaints.  An April 2, 1970, treatment 
entry states that the Veteran "had a nodule on knee of right 
leg."  Treating medical personnel observed that the abnormality 
"looks like old Osgood-Schlatter disease."  The Veteran was 
placed on a physical profile.  X-ray studies were ordered.  An 
April 9, 1970 treatment entry notes that the ordered right lower 
extremity X-ray studies revealed an area of reduced density on 
the femur.  A May 1970 orthopedic evaluation states that the 
Veteran complained of constant right knee pain.   He presented a 
history of having injured his knees while playing football in 
1967 and subsequent pain and swelling.  Contemporaneous X-ray 
studies of the right knee were noted to reveal findings 
consistent with osteochondritis dissecans.  An impression of 
"osteochondritis dissecans, severe, of patellae EPTS [illegible] 
service aggravated."  The Veteran was found to be unfit for 
military service.  At his May 1970 physical examination for 
service separation, the Veteran exhibited "osteochondritis 
dissecans with two bone fragments in the cavity in the articular 
surface of the patella."  A diagnosis of "osteochondritis 
dissecans, severe, patella, bilateral" was advanced.  

Clinical documentation from the San Antonio State Hospital 
relates that the Veteran presented a history of "breaking his 
leg" during active service for which he "spent a few days in a 
military hospital."  Treating medical personnel observed that 
"the patient has no other record of any previous 
hospitalizations due to either mental or physical ailments."  

Clinical documentation from Southeast Baptist Hospital dated in 
May 2000 indicates that the Veteran fell and sustained a right 
knee laceration.  Contemporaneous X-ray studies of the right knee 
revealed findings consistent with degenerative changes of the 
synovial osteochondromatosis.  The Veteran was diagnosed with a 
septic right knee and underwent a right knee arthrotomy and a 
synovectomy.  

A July 2004 physical evaluation from M. F., M.D., conveys that 
the Veteran reported that he had injured his knees in 2000 and 
underwent subsequent surgery.  The Veteran was diagnosed with a 
right knee tear and severe osteoarthritis.  

A July 2004 physical evaluation from L. H. R., M.D., notes that 
the Veteran presented a history of having injured his right knee 
in a 2002 fall and subsequently undergoing right knee surgery.  

A July 2004 physical evaluation from O. M. F., D.O., states that 
the Veteran presented a history of having undergone right knee 
surgery in 2000.  The Veteran was diagnosed with "osteoarthritis 
of the knees secondary to trauma."  

In the Veteran's August 2005 notice of disagreement, the 
accredited representative advanced that the Veteran's right knee 
disability had been "aggravated in service" and he was 
discharged from active service as "he was unable to perform the 
duties assigned."  

At an April 2010 VA examination for compensation purposes, the 
Veteran was diagnosed with right knee post-traumatic 
tricompartmental arthritis.  The examining VA physician's 
assistant opined that:

At the age of 20 years, 10 months, and 0 
days, [the Veteran] entered active duty and 
on the eighth day on active duty, he 
reported right knee pain that would not 
allow him to complete or compete in service 
obligation to follow through with physical 
requirements of basic training serving our 
nation.  He underwent specialty orthopedic 
examination for osteochondritis dissecans 
with radiographic evidence of indicating 
advanced osteoarthritis of the right knee.  
He was released from all duty and 
discharged from service May 22, 1970 based 
on his prior to service injury and 
operative procedure to the right knee.  
[The Veteran] had a DEVASTATING injury to 
the right knee playing football and 
surgical capsulotomy of the right knee with 
second surgery above (sic) 2000.  There was 
no injury on active duty.  There was no 
history of trauma on active duty.  ...  There 
is no basis to believe active duty as the 
agent of cause of the right knee issues.  
There is substantial evidence that the post 
service evidence and prior service evidence 
all lead to the injury 1967 without cause 
effect or nexus of service.  Based on a 
superiority in weight, power, importance, 
or strength of evidence prior to service 
and all evidence post service directly due 
to secondary to existed prior to service 
(EPTS).  Current right knee is not caused 
by or the result of service.  (emphasis in 
original).  

At an August 2010 VA examination for compensation purposes, the 
Veteran was noted to have a history of a knee injury while 
"playing football 1967 or 1968" and a subsequent 1969 meniscal 
tear secondary to an industrial accident and subsequent 
pre-service surgical meniscal removal.  The Veteran was diagnosed 
with right knee post-traumatic tricompartmental arthritis.  The 
examining VA physician's assistant commented that:

Entered service with right knee disability.  
...  [The Veteran] described right knee 
problem prior to service while playing 
football.  He described persistent pain and 
swelling.  He had marked patella femoral 
grating bilateral knee on exam.  Radiograph 
impression advance (long time greater than 
eight days) osteochondritis bilateral right 
> left.  ...  [The Veteran] was identified 
unfit to serve in the military and was 
handled through administrative process and 
stayed on active duty less than sixty days 
without hint or note describing injury of 
service.  I find his knees were aggravated 
by pre-existing injury and not exacerbated 
by service.  

The Veteran was found to exhibit no right knee abnormalities at 
his March 1970 physical examination for service entrance.  He 
thereafter complained of constant right knee pain and was 
diagnosed with right knee osteochondritis dissecans in May 1970.  
There is no objective clinical documentation in the record of a 
pre-service right knee disability.  While the April 2010 and 
August 2010 VA examiners' opinions advance that the Veteran's 
chronic right knee disability existed prior to service entrance 
and was not aggravated during active service, the Board notes 
that the opinions are based upon several factual errors.  Indeed, 
the examiners expressly stated that the Veteran had sustained a 
"DEVASTATING injury to the right knee playing football" and "a 
1969 meniscal tear secondary to an industrial accident and 
subsequent surgical meniscal removal."  There is no objective 
documentation in the record of the cited pre-service right knee 
trauma and surgery.  Further, such injuries or residuals thereof 
were not identified by treating military medical personnel during 
active service.  The VA opinions cannot be reasonably construed 
as clear and unmistakable evidence establishing that the 
Veteran's chronic right knee was both preexisting and not 
aggravated by active service.  Given this fact, the Board finds 
that the presumption of soundness as to a chronic right knee 
disorder has not been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304(b) (2010).  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  A chronic right knee 
disability to include osteochondritis dissecans was first 
diagnosed during active service.  Following service separation, 
the Veteran has been diagnosed with right knee degenerative 
changes of the synovial osteochondromatosis and post-traumatic 
tricompartmental arthritis.  The examiners at both the April 2010 
and the August 2010 VA examinations attributed the Veteran's 
chronic right knee disability to pre-service trauma and surgical 
repair.  However, the Board finds that the opinions are of little 
probative value given the absence of any objective evidence of 
significant pre-service right knee disability.  Upon resolution 
of all reasonable doubt in the Veteran's favor, the Board 
concludes that service connection is now warranted for chronic 
right knee osteochondritis dissecans and post-traumatic 
tricompartmental arthritis.  


ORDER

Service connection for chronic right knee osteochondritis 
dissecans and post-traumatic tricompartmental arthritis is 
granted.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


